OPINION
PER CURIAM.
This case came before the court for oral argument on September 28, 1993, pursuant to an order that had directed the defendants, Lenna W. Price and Francis Price Dwyer, to appear in order to show cause why the issues raised in this appeal should not be summarily decided.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown.
The evidence submitted by the plaintiffs, William H. Sherman and Sandra L. Sherman, sustained their burden of proving that they had openly, notoriously, and adversely possessed the disputed nine-inch strip of land for a period in excess of the statutory period of ten years. See Locke v. O’Brien, 610 A.2d 562, 555 (R.I.1992). We also believe that the trial justice was legally correct in granting the plaintiffs’ motion for a directed verdict in respect to the counterclaim filed by the defendants. She analyzed the evidence in support of the counterclaim in accordance with the standard outlined in Brenner Associates, Inc. v. Rousseau, 537 A.2d 120, 123 (R.I.1988), and properly applied this standard to the evidence introduced by the defendants.
Consequently the defendants’ appeal is denied and dismissed. The judgment entered in the Superior Court is hereby affirmed.
FAY, C.J., did not participate.